FILED FOR RECORD
                                                                                         6/30/20164:11 :16 PM
                                                                                 MARY MARGARET WRIGHT
                                                                                         COUNTY CLERK
                                                                               HENDERSON COUNTY, TEXAS
                                         NO. 08077-CCL-1S 

                                                                                     FILED IN
CREATIVE CARE, INC.,                                  §    IN THE COUNTY COURT
                                                                            12thAT LAWOF APPEALS
                                                                                 COURT
Plaintiff,                                            §                            TYLER, TEXAS
                                                      §                        7/8/2016 2:48:13 PM
V.                                                    §    NO.1                      PAM ESTES
                                                      §                                Clerk
CANDACE RENAE EWING                                   §
Defendant.                                            §    HENDERSON COUNTY, TEXAS

                                       NOTICE OF APPEAL

        Defendant, Candace Renae Ewing, party to this case, files this Notice of Appeal seeking

 to alter the trial court's judgment or other appealable order.

        The trial court, trial court case number and styled of this matter are shown in the above

 caption.

        The judgments or orders appealed from were signed as follows:

        1. Default Judgment signed on May 31, 2016. 


        Candace Renae Ewing desires to appeal such judgment and order. 

                                             h
        This appeal is being taken to 1i         Court of Appeals. 


        This notice is being filed by Candace Renae Ewing. 


                                        Respectfully submitted,


                                        STARK & GROOM LLP




 Notice of Appeal, Creative Care, Inc. 

 Vs. Candace Renae Ewing, No. 08077-CCL-lS                                                 Page I 

                                      Attorney for Defendant Candace Renae Ewing

                                 CERTIFICATE OF SERVICE

       I certify that on June 30, 2016 a true and correct copy of Candace Renae Ewing's Notice
of Appeal was served on all parties or counsel of record in accordance with rules.

       Raymond L. Shackelford, III                 Via Fax'   03-887-1860 

       Shackelford, Hawkins & Searcy, P.C. 

       427 N. Gun Barrel Lane
       Gun Barrel City, Texas 7S I S6




                                            Steve Stark
                                                          +




Notice of Appeal, Creative Care, Inc. 

Vs. Candace Renae Ewing, No. 08077-CCL-IS                                                Page 2 

Envelope Details                                                                            Page 1 of2



 Print this page


 Case # 08077-CCL-lS (HON. SCOTT WILLIAMS)
 Case Information
 Location                        Henderson County - County Clerk
 Date Filed                      06/30/201604:11:16 PM
 Case Number                     08077 -CCL-15
 Case Description
 Assigned to Judge               HON. SCOTT WILLIAMS
 Attorney                        Steve Stark
 Firm Name                       Stark & Groom, L.L.P.
 Filed By                        Kathy Johnston
 Filer Type                      Not Applicable
 Fees
 Convenience Fee                 $0.00
 Total Court Case Fees           $0.00
 Total Court Party Fees          $0.00
 Total Court Filing Fees         $0.00
 Total Court Service Fees        $0.00
 Total Filing & Service Fees     $0.00
 Total Service Tax Fees          $0.00
 Total Provider Service Fees     $0.00
 Total Provider Tax Fees         $0.00
 Grand Total                     $0.00
 Payment
 Account Name                    Steve Stark
 Transaction Amount              $0.00
 Transaction Response
 Transaction ID                 18359976
 Order #                        011429128-0

 Motion (No Fee)
 Filing Type                                       EF ileAndS erve
 Filing Code                                       Motion (No Fee)
 Filing Description                                Notice of Appeal
 Reference Number                                  Candace Renae Ewing
 Comments
 Status                                            Accepted
 Accepted Date                                     06/30/201604:15:23 PM



https:llefile.txcourts .gov IEnvelopeDetails.aspx?envelopeguid=93 3ad93 7-e8ea-4a44-ac6c-0... 6/30/2016
Envelope Details                                                                               Page2of2


 Fees
 Court Fee                                          $0.00
 Service Fee                                        $0.00
 Documents
 Lead Document                   MX-M365N_20160630_153034.pdf               IOriginal]    ITransmitted I



 eService Details
                                                                              S       d Date/Time
 Name/Email                       Firm              Service Type     Status       erve 0 pened
 Steve Stark
                                                    EServe           Sent     Yes        Not Opened
 stevestark@starkandgroom.com
 Raymond L. Shackelford, III
                                                    EServe           Sent     Yes        Not Opened
 rayme@shsfirm.com




https://efile.txcourts.gov/EnvelopeDetails .aspx?envelopeguid=933 ad9 37 -e8 ea-4a44-ac6c-0... 6/30/2016